DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1, 16-20, and 36 is objected to because of the following informalities:  
In claim 1, line 9, “the surface” should read --the target surface--.  
In claim 16, line 2, “the surface” should read --the target surface--.
In claim 17, line 2, “the surface” should read --the target surface--.
In claim 18, line 3, “the surface” should read --the target surface--.
In claim 19, line 3, “the surface” should read --the target surface--.
In claim 20, line 2, “the surface” should read --the target surface--.
In claim 20, line 1, “to allow to apply” should likely either read --to allow-- or 
--to apply--. For the purposes of examination, the limitation will be read as “to apply”.
In claim 36, line 5, “the pad” should read --the multi-layer pad--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1, 9, 10, 13-15, 19, 20, 27 and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peng (US Publication No. 2014/0338829).
Regarding claim 1, Peng discloses a device comprising: a frame (comprised of frame 20 and shoe 30) configured to couple removably with an apparatus (device 10) in an attached configuration (Figure 1 and 11 and Paragraph [0029], “To prepare the device 10 for application, it is placed in the frame 20 and the frame 20 is inserted into the slot 35 in the shoe 30. When finished, a through-hole 38 is provided at the bottom of the slot 35 so as to allow the frame 20 and device 10 to be pushed out of the shoe 30”); and an adhesive film (application sheet 40) having a first portion (Figure 11, application sheet 40 attached to pegs 33) coupled with the frame (coupled to shoe 30 with pegs 33) and a second portion (Figure 11, initial portion of 40 pressed against 10 with roller 60) distal from the first portion (Figure 11, portion of 40 attached to pegs 33), the adhesive film (40) configured to adhere to a target surface (top surface of 10) of the apparatus (10); wherein in the attached configuration (see Figure 11) when the adhesive film (40) is taut (see Paragraph [0031]) and the second portion (first portion of 40 pressed against 10 with roller 60) is abutting the target surface (top surface of 10) of the apparatus (10), the first portion (portion of 40 attached to pegs 33) is being held a distance away from the target surface (top surface of 10) of the apparatus (10) and the second portion (first portion of 40 pressed against 10 with roller 60) registers in a predetermined manner (Paragraph [0031], “The roller 60 is then used to press the film 46 [of application sheet 40] against the device 10 by starting at the foot 36 of the shoe 30 and progressing towards the head 32 of the shoe 30”) with the target surface (top of 10) of the apparatus (10).
Regarding claim 9, Peng disclose the device of claim 1, and further discloses wherein the frame (comprised of frame 20 and shoe 30) is configured to extend along a portion of a circumference of the apparatus (10) (Figures 1 and 11, 20/30 extending around the circumference of 10, wherein a portion of the circumference is included in the entire circumference).
Regarding claim 10, Peng discloses the device of claim 1, and further discloses wherein the frame (comprised of frame 20 and shoe 30) is configured to establish a friction fit with the apparatus (device 10) in the attached configuration (Paragraph [0027], “The shoe 30 contains an adapter frame 20 which is shaped and sized to fit a given consumer electronic device”; Paragraph [0029], “Each frame 20, 25 is designed to accommodate a given silhouette of a consumer electronic device”).
Regarding claim 13, Peng discloses the device of claim 1, and further discloses wherein the target surface (top surface of 10) includes a display (Paragraph [0005], films being placed over display screens of electronic devices; Paragraph [0006], “The present invention is an apparatus for applying protective films to consumer electronic devices, such as mobile phones, music players, hand-held tablets, and any mobile communication device with a flat screen”) provided by the apparatus (10).
Regarding claim 14, Peng discloses the device of claim 1, and further discloses wherein the apparatus (device 10) is selected from the group consisting of a mobile phone, a tablet, a laptop computer, a desktop computer, a wrist watch, a camera, a television and a measuring instrument (Paragraph [0006], “The present invention is an apparatus for applying protective films to consumer electronic devices, such as mobile phones, music players, hand-held tablets, and any mobile communication device with a flat screen”).
Regarding claim 15, Peng disclose the device of claim 1, wherein the frame (comprised of frame 30 and shoe 30) comprises a protrusion (arm 31) protruding beyond the target surface (top surface of 10) and configured to hold the first portion (Figure 11, portion of 40 attached to pegs 33 of arm 31) of the adhesive film (40) said distance away from the target surface (see Figure 11).
Regarding claim 19, Peng discloses the device of claim 1, wherein the distance is configured to maintain sufficient tension in the adhesive film (40) when the adhesive film (40) is taut to allow to apply initially the second portion (Figure 11, initial portion of 40 pressed against 10 with roller 60) of the adhesive film (40) to the target surface (top surface of 10) of the apparatus (10) without inadvertently sagging the first portion (Figure 11, portion of 40 attached to 33) of the adhesive film (40) onto the target surface (top surface of 10) (Paragraphs [0028] and [0031], arm 31 having flexibility that keeps 40 taut during application process, preventing distortion of 46 of 40).
Regarding claim 20, Peng discloses the device of claim 19, and further discloses wherein the distance (Figure 11, distance between top surface of 10 and end of 40 attached to 33) is configured to apply sufficient adhesive film (40) to the target surface (top surface of 10) of the apparatus (10) to maintain registration and proper application of the remaining adhesive film (40) with the target surface (top surface of 10) after the second portion (Figure 11, initial portion of 40 pressed against 10 with roller 60) is adhered to the target surface (top surface of 10) (Figures 11 and 12 and Paragraph [0031], “The roller 60 is [] used to press the film 46 [of application sheet 40] against the device 10 by starting at the foot 36 of the shoe 30 and progressing towards the head 32 of the shoe 30. The pressure applied to the application sheet 40 will then flex and draw the arm 31 as roller 60 progresses towards the head 32. [] The arm 31 provides a limited resistance so that the film 46 is intentionally applied in a controlled, but efficient manner.”)
Regarding claim 27, Peng discloses the device of claim 1, and further discloses wherein the adhesive film (40) includes a predetermined break line (perforations 39) configured to allow separation of the adhesive film (40) from the frame (comprised of 20 and 30) (Paragraph [0030], perforations 39 (shown as perforations 49 in Figure 10) breaking away from frame to prevent rebounding effect).
Regarding claim 36, Peng discloses a film-application device comprising: a frame (comprised of frame 20 and shoe 30) configured to couple removably with an apparatus (device 10) in an attached configuration (see Figure 11); and a multi-layer pad (Paragraph [0030], application sheet 40, comprised of backing sheet 42, release liner 44, and protective film 46) coupled with the frame (comprised of 20 and 30; Figure 11, 40 coupled to shoe 30 with pegs 33) and including an adhesive film (protective film 46) configured to peel from the multi-layer pad (40) and adhere to the apparatus (10), the adhesive film (46) having a first portion (Figure 11, 46 adjacent 31) close to the frame (comprised of 20 and 30) and a second portion (Figure 11, 46 adjacent 36) distal from the first portion (46 adjacent 31, opposite 36); wherein in the attached configuration (see Figure 11) when the adhesive film (46) is taut and the second portion is registered with the apparatus (Paragraph [0031], “The roller 60 is then used to press the film 46 [of application sheet 40] against the device 10 by starting at the foot 36 of the shoe 30 and progressing towards the head 32 of the shoe 30”), the first portion (46 adjacent 31) remains distal of the apparatus (10) (see Figures 11 and 12).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Alternatively, claims 1-8, 16-18, 24-26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Mason (US Publication No. 2016/0009024) in view of Peng (US Publication No. 2014/0338829). 
Regarding claim 1, Mason discloses a device comprising: a frame (frame 5) configured to couple removably (see Figures 28 and 29) with an apparatus (electronic device 81) in an attached 5configuration (Figures 19 and 20, 81 attached to 5 through first pocket 13); and an adhesive film (protective film 27) having a first portion coupled with the frame (5) (Figures 17-29 showing application method, where tab 39 of protective film 27 is connected and secured to base 5 with supplemental flap 79 - see Figures 25-26) and a second portion (portion of 27 opposite 39) distal from the first portion (portion of 27 adjacent 39), the adhesive film (27) configured to adhere to a target surface (display 83) of the apparatus (electronic device 81) (Paragraph [0013], protective film adhering to electronic display). 
Mason does not disclose 10wherein in the attached configuration when the adhesive film is taut and the second portion is abutting the target surface of the apparatus, the first portion is 
However, Peng teaches wherein in an attached configuration (see Figure 11) when the adhesive film (protective film 46) is taut (see Paragraph [0031]) and a second portion (Figure 11, initial portion of 46 pressed against device 10 with roller 60) is abutting a target surface (top surface of 10) of the apparatus (device 10), a first portion (protective film 46 adjacent arm 31) is being held a distance away from the target surface (top surface of 10) of the apparatus (10) and the second portion (initial portion of 46 pressed against 10 with roller 60) registers in a predetermined manner (Paragraph [0031], “The roller 60 is [] used to press the film 46 against the device 10 by starting at the foot 36 of the shoe 30 and progressing towards the head 32 of the shoe 30”) with the target surface (top of 10) of the apparatus (10).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have substituted the frame of Mason for the frame of Peng. Doing so would have provided a frame that aids in a quicker, more accurate film application process (Paragraph [0007] and [0008] in Peng) that prevents accidental contact between the protective film and target surface (Paragraph [0031] in Peng) and prevents the adhesive film from distorting/bubbling during installation (Paragraph [0031 in Peng).
Regarding claim 2, Mason in view of Peng teaches the device of claim 1, and further teaches (in Mason) wherein the adhesive film (protective film 27) is transparent (Paragraph [0058], protective film being clear). 
Regarding claim 3, Mason in view of Peng teaches the device of claim 1, and further teaches (in Mason) the device of claim 1 further comprising a bottom film (back liner 33) bottom side of 27) of the adhesive film (27) configured to adhere to the target surface (display 83 of electronic device 81) (Paragraph [0013] in Mason, back liner easily peeled from adhesive part of film layer) (see also Figures 22-24 in Mason).
Regarding claim 4, Mason in view of Peng teaches the device of claim 3, and further teaches (in Mason) wherein the bottom film (back liner 33) comprises one or more tabs (Figures 21-24, tags 77) that protrude beyond the adhesive film (27) and are configured to facilitate peeling the bottom film (33) from the adhesive film (27) (see Figures 21-24).
Regarding claim 5, Mason in view of Peng teaches the device of claim 1, and further teaches (in Mason) wherein the device of claim 1 further comprising a top film (cap sheet 41) configured to cover and peel (see Figures 25-26) from a side (top side of 27) of the adhesive film (27) opposite the side (bottom side of 27) configured to adhere to the target surface (display 83) (see Figure 26).
Regarding claim 6, Mason in view of Peng teaches device of claim 5, and further teaches (in Mason) wherein the top film (cap sheet 41) comprises one or more tabs (tab 47) that protrude beyond the adhesive film (27; Figure 26 showing 47 protruding above 27 during peeling process; Figures 24-26 showing 47 protruding beyond 27 when secured to frame 5 through supplemental flap 79) and are configured to facilitate registration of the adhesive film (27) (Figures 23-26, tab 47 secured under supplemental flap 79 (shown in Figure 25), helping cap sheet 41 and protective film 27 remain aligned with electronic device 81 as backing sheet 33 is removed and cap sheet 41 is pressed with squeegee 55, registering 27 with 81) with the target 84) and peeling the top film (41) from the adhesive film (27) (Figure 26, tab 47 providing user with a grip, allowing user to effectively remove 41) .
Regarding claim 7, Mason in view of Peng teaches the device of claim 1, and further teaches (in Mason) wherein the adhesive film (27) comprises one or more removable tabs (tab 39) (Figure 28, tab 39 being removable from protective film 27 and frame 5 (corresponding to 30 in Peng) along kiss cut 51).
Regarding claim 8, Mason in view of Peng teaches the device of claim 1, and further teaches (in Mason) wherein the adhesive film (27) extends across predetermined portions of the target surface (83) and includes one or more apertures (Figure 16, protective film 27 having apertures at both ends; Figures 17-29, aperture in 27 around button of electronic device 81).
Regarding claim 16, Mason in view of Peng teaches the device of claim 1, and further teaches wherein when the second portion (bottom part of 27 in Mason) of the adhesive film (27 in Mason corresponding to 46 in Peng) is being brought into contact with the target surface (83 in Mason) (Figure 11 in Peng showing how the second portion of adhesive film 46 is applied using shoe 30 of Mason as modified by Peng, where second portion of adhesive film is applied to target surface), the adhesive film (27 in Mason) adheres to the target surface (83 in Mason) of the apparatus (81 in Mason) beginning at the second portion (Paragraph [0031] in Peng, “The roller 60 is [] used to press the film 46 against the device 10 by starting at the foot 36 of the shoe 30 and progressing towards the head 32 of the shoe 30”, where 46 in Peng corresponds to 27 in Mason).
Regarding claim 17, Mason in view of Peng teaches the device of claim 16, and further teaches wherein the adhesive film (27 in Mason) is configured to fully adhere to the target 83 in Mason) of the apparatus (81 in Mason) when the adhesive film (27 in Mason) is deregistered from the frame (30 in Peng) (Paragraph [0070] in Mason, in reference to Figures 28 and 29, “the electronic device 81 can simply be popped out of the applicator's base 5 with the protective film 27 securely adhered.”)
Regarding claim 18, Mason in view of Peng teaches the device of claim 17, and further teaches the device of claim 17 further comprising a top film (cap sheet 41 in Mason corresponding to backing sheet 42 in Peng) affixed to the frame (30 in Peng, where backing sheet 42 provided with holes 48 aligning with pegs 33 on shoe 30) and configured to register the adhesive film (46 in Peg corresponding to 27 in Mason) with the frame (comprised of 20 and 30 in Peng), the top film (41 in Mason) removably adhering to a side of the adhesive film (27 in Mason) that is opposite the side that is configured to adhere to the target surface (83 in Mason) of the apparatus (81 in Mason) wherein the adhesive film (27 in Mason) is configured to deregister from the frame (30 in Peng) when the top film (41 in Mason) is peeled from the adhesive film (27 in Mason) (Figures 28 and 29 in Mason showing protective film 27 separating from tab 39 attached to frame along kiss cut 51 after top film 41 was peeled off in Figure 26).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have modified the screen protector of Mason to include the peg holes taught in Peng. Doing so would have ensure the screen protector could be attached to the frame and effectively aligned with the electronic device. 
Regarding claim 24, Mason in view of Peng teaches the device of claim 1, and further teaches (in Mason) the device of claim 1 including a top (cap sheet 41) and a bottom film (back liner 33) adhered to opposite sides of the adhesive film (protective film 27) and configured to 27) (Figure 22, 33 peeling away from 27; Figure 26, 41 peeling away from 27), wherein the top (41), bottom (33), and adhesive film (27) are forming a multi-layer pad (screen protector 21) (Paragraph [0041], FIG. 16 is a perspective view of the screen protector of the present invention illustrating its three components including a cap sheet, protective film, and back liner”).
Regarding claim 25, Mason in view of Peng teaches the device of claim 24, and further teaches the device of claim 24 comprising a multi-layer pad (21 in Mason) and configured to allow multiple applications of respective adhesive films (27 in Mason) with said frame (30 in Peng) (Paragraph [0008] in Peng, 30 being a modular component configured to be used with multiple electronic devices).
Although Mason in view of Peng does not explicitly disclose multiple of said multi-layer pads, it is well established that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP § 2144.04 and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claim 26, Mason in view of Peng teaches the device of claim 6, wherein the adhesive film (27 in Mason) separates from the frame (30 in Peng) after peeling off the top film (41) (Figures 28 and 29 showing protective film 27 separating from tab 39 along kiss cut 51 after top film was peeled off in Figure 26, where frame 5 in Mason corresponds to 30 in Peng).
Regarding claim 28, Mason in view of Peng teaches the device of claim 1, and further teaches (in Mason) wherein the frame (frame 5) has a base (bottom surface 17) including one or more elements (adhesive 73) configured to increase friction (see Paragraphs [0063] and [0067]) between the frame (5) and a support surface (flat surface 71) to mitigate slippage of the device (applicator 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the friction increasing elements of Mason to the base of Peng. Doing so would have eased installation of the film by prevented the shoe from slipping during the installation process (Paragraphs [0063] and [0067] in Mason).
Claims 11, 34, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Peng (US Publication No. 2014/0338829) in view of Seo (KR Publication No. 101252750).
Regarding claim 11, Peng discloses the device of claim 1, but does not disclose wherein the frame is configured to clamp resiliently to the apparatus.
However, Seo teaches a frame (main body 300) configured to clamp resiliently to the apparatus (electronic device M) (Figures 1 and 2, electronic device M clamped to storage part 100 through support protrusions 500 and 600 and elastic members 530 and 630).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have substituted the frame insert (20) of Peng for the elastic clamps of Seo. Doing so would have allowed the display devices to be inserted directly into the shoe of Peng, preventing the need of individualized frame inserts, which would have increased the ease of usability with different devices. 
Regarding claim 34, Peng in view of Seo teaches the device of claim 11, and further teaches (in Seo) wherein the device of claim 11 further includes a retractable resiliently biased arm (support protrusions 500) arranged to clamp and register the apparatus (electronic device M) with the frame (main body 300) in the attached configuration (see Figures 1 and 23-26).
Regarding claim 35, Peng in view of Seo teaches the device of claim 34, and further teaches (in Seo) wherein the device of claim 34 further includes a spring (elastic members 530) arranged to resiliently bias the arm (500) and clamp and register the apparatus (electronic device M) with the frame (300) in the attached configuration (see Figures 1 and 23-26). 
Claims 12 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Peng (US Publication No. 2014/0338829) in view of Roberts (US Publication No. 2015/0194996).
Regarding claim 12, Peng discloses the device of claim 1, but does not disclose wherein the frame has one or more protrusions configured to mate removably with corresponding indentations provided by the apparatus and register the frame with the apparatus.
However, Roberts teaches wherein a frame (base 10) has one or more protrusions (upstanding projection 11) configured to mate removably with corresponding indentations provided by the apparatus (Paragraphs [0040]-[0041], “upstanding projection 11 in a central portion [of base 10] arranged to engage the port in the device”) and register the frame (base 10) with the apparatus (Paragraphs [0040]-[0041], 11 engaging device to ensure phone is secured to base and aligned with alignment feature 13).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the protrusion (11) of Roberts to the frame (20) of Peng. Doing so would have ensured the device was secured within the frame, preventing the device from shifting during the installation process.
Regarding claim 32, Peng in view of Roberts teaches the device of claim 12, and further teaches (in Peng) wherein the frame (comprised of frame 20 and shoe 30) includes an insert frame 20) shaped to provide the one or more protrusions (frame 20 of Peng including protrusion 11 of Roberts). 
Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Mason (US Publication No. 2016/0009024) in view of Peng (US Publication No. 2014/0338829) and MacDonald (US Publication No. 2017/0001364).
Regarding claim 29, Mason in view of Peng teaches the device of claim 28, wherein the frame (30 in Peng) includes one or more elements (adhesive 73 in Mason) configured to increase friction (see Paragraphs [0063] and [0067] in Mason), but does not teach wherein the one or more elements of the base are provided by one or more rubber elements.
However, MacDonald teaches (in Figure 41) wherein a fame (base 4110) has a base (bottom of 4110) including one or more elements (feet 4111), wherein the one or more elements (4111s) of the base (bottom of 4110) are provided by one or more rubber elements (Paragraph [0251], feet 4111 being made from elastomeric material).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the elastomeric elements of MacDonald to the base of Mason as modified by Peng. Doing so would have provided the frame with cushioned and balanced support (Paragraphs [0251] in MacDonald), which would ease the installation process by further increasing the stability of the frame. 
While MacDonald does not explicitly teach that the elastomeric elements of the base are rubber elements, it would have been prima facia obvious to have made the selection of a known elastomeric material, such as rubber, based on its suitability for its intended use, here being a resilient material used at the bottom of the device for non-slip, cushioned, and/or Paragraphs [0251] in MacDonald). MPEP 2144.07 and Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).
Regarding claim 30, Mason in view of Peng and MacDonald teaches the device of claim 29, and further teaches (in Mason) wherein one or more of the elements (adhesive 73) of the base (bottom surface 17) are adhesive (Paragraphs [0063] and [0065], 73 being an adhesive “for affixing the base's bottom surface 17 to a flat surface 71 such as the top of a table”).
Claims 31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Peng (US Publication No. 2014/0338829) in view of Lee (KR Publication No. 101687343).
Regarding claim 31, Peng discloses the device of claim 1, wherein the frame (comprised of frame 20 and shoe 30) includes one or more indentations (Figures 4 and 5 showing indentations in 20 and 30), but does not explicitly state wherein the indentations are configured to receive one or more protrusions provided by the apparatus. 
However, Lee teaches wherein one or more indentations (button grooves 12) are configured to receive one or more protrusions provided by the apparatus (side buttons SB; Page 3, paragraph 4, 12 being button grooves accommodating side buttons SB on smartphone S).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the indentations of Lee with the frame (20) of Peng, such that they were capable of receiving protrusion of the display device. Doing so would have ensured the buttons of the device were not pressed during the installation of the adhesive film, preventing any inadvertent activation or control of the device. 
Regarding claim 33, Peng in view of Lee teaches the device of claim 31, and further teaches wherein the frame (comprised of frame 20 and shoe 30) includes an insert (frame 20 as modified with indentations of Lee) shaped to provide the one or more indentations (button grooves 12 in Lee).
Allowable Subject Matter
Claims 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 21 claims the device of claim 1, wherein the frame is configured to support the apparatus in the attached configuration in an inclined orientation relative to a support surface.
Peng (US Publication No. 2014/0338829) discloses the device of claim 1, discloses a frame (comprised of frame 20 and shoe 30) is configured to support the display apparatus (device 10) in an attached configuration (see Figure 11), but does not explicitly state wherein the display apparatus is supported in an inclined orientation relative to a support surface. The frame (comprised of frame 20 and shoe 30) in Peng is shown (in Figures 3 and 7) as supporting the display apparatus (10) in a substantially parallel orientation relative to any support surface upon which the frame rests. 
Likewise, Mason (US Publication No. 2016/0009024) teaches a frame (base 5) configured to support a display apparatus (electronic device 81) in an attached configuration (see Figures 20-28), but does not explicitly state wherein the display apparatus is supported in an inclined orientation relative to a support surface. The frame (5) in Mason is shown (in Figures 19-29) as supporting the display apparatus (81) in a substantially parallel orientation relative to the support surface (planar surface 71). 
Therefore, Examiner believes that claims 21 would be allowable if rewritten in independent form.
 Claims 22 and 23 would be allowable for being dependent on claim 21.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang (US Publication No. 2015/0000831), Chou (US Patent No. 9,918,418), and Kubota (US Patent No. 10,661,544) also disclose protective film applicators similar to those of the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAGE STEPHEN CRUM whose telephone number is (571)272-3373. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached at (571)272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 




/G.C./Examiner, Art Unit 2841                                                                                                                                                                                                        
/SEOKJIN KIM/Primary Examiner, Art Unit 2844